Citation Nr: 0533751	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  97-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953, and from June 1990 to July 1992.  He had 
additional service in the U. S. Naval Reserve from 1953 to 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran's case was remanded for 
additional development in September 2003.  It is again before 
the Board for appellate review.

The Board notes that the veteran submitted a written claim 
for an increased rating for his service-connected 
thoracolumbar pain with degenerative disc disease, T12-L2, 
then rated as 10 percent disabling, in September 1999.  He 
included a letter from a private physician that reported that 
the veteran had had surgery on his back in August 1999.

The RO issued a rating decision in January 2000 that deferred 
making a decision on the veteran's increased rating claim.  
The veteran was granted a 100 percent rating under 38 C.F.R. 
§ 4.30 by way of a rating decision dated in March 2000.  The 
rating decision specifically deferred the issue of an 
increase for the 10 percent disability rating.  The veteran 
was apprised of this by correspondence from the RO dated in 
April 2000.

Efforts were made to schedule the veteran for a VA 
examination; however, they were unsuccessful.  Thus no 
examination was done to assess the veteran's status following 
his August 1999 surgery.  

The veteran provided testimony regarding his back disability 
at a hearing in May 2001.  He submitted a written claim for 
an increased rating for his service-connected back disability 
in May 2002.  

There is no evidence of an adjudication of the veteran's 1999 
claim for an increased rating.  The Board is aware of the 
RO's attempt to have the veteran examined.  However, there is 
no indication that the issue of the increased rating has been 
addressed following the last attempt to have the veteran 
examined in October 2000.  The issue of an increased rating 
for the veteran's service-connected thoracolumbar pain with 
degenerative disc disease, T12-L2, was referred to the RO for 
appropriate consideration by the Board in September 2003.  
There is nothing in the records assembled for appellate 
review to indicate that the RO took any action as to this 
claim.  In a document dated in April 2005, the claim for an 
increased rating was again raised and it was requested that 
the veteran be scheduled for an examination for disability 
evaluation purposes.  This matter is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a cervical spine disorder 
attributable to his military service.

2.  The veteran's bilateral hearing loss is not related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disorder that 
is the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101. 1110, 1111, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  The veteran does not have a hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran originally served on active duty from February 
1951 to February 1953.  The veteran served as a commissioned 
officer in the dental corps as a dentist.  His December 1950 
entrance physical examination was negative for any evidence 
of hearing loss or a cervical spine disorder.  The veteran's 
hearing was reported as 15/15 for the whispered and spoken 
voice tests.  The remainder of the veteran's service medical 
records (SMRs) for that period of service do not reflect any 
treatment for complaints related to hearing loss or problems 
involving the cervical spine.  The veteran was released from 
active duty in February 1953.

The Board notes that military personnel records for the 
veteran show that he served onboard the USS WASP (CV 18) from 
August 1951 to October 1952.

The veteran was discharged from the Naval Reserves in June 
1954.  However, he applied for reappointment in the Naval 
Reserves that same month.  The veteran underwent a physical 
examination in August 1954.  The veteran did not express any 
problems with his hearing and there was no finding of any 
abnormalities associated with the cervical spine.  His 
hearing level was listed as 15/15 for the whispered and 
spoken voice tests.  The veteran was found to be physically 
qualified for reappointment.

The veteran was afforded numerous physical examinations 
during his period of service in the Naval Reserves.  Physical 
examinations in 1955, 1957, 1960, 1965, 1966, 1970, 1973, 
1974, and 1976 were all negative for any evidence of hearing 
loss or any problems with the cervical spine.  The veteran's 
hearing was tested with either the whispered or spoken voice, 
or both.

The veteran did undergo audiometric testing as part of a 
physical examination in February 1978.  The examination was 
done as an annual evaluation and for record replacement.  The 
veteran was not serving on active duty, active duty for 
training, or inactive duty for training.  The testing 
revealed puretone thresholds of 15, 5, 5, 60, and 55 decibels 
in the right ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Testing revealed puretone thresholds of 
15, 5, 20, 60 and 65 decibels in the in the left ear for the 
same frequencies.  The average decibel losses were 28 in the 
right ear and 33 in the left ear.  There was no comment as to 
the etiology of the hearing loss.

The veteran had additional physical examinations in 1979, 
1980, and 1981.  However, his hearing was again tested by the 
whispered or spoken voice method.  There were no findings of 
hearing loss and no complaints or findings regarding a 
problem with the cervical spine.

The SMRs also contain numerous entries wherein the veteran 
was certified as qualified for release from periods of active 
duty for training.  The records do not contain any reference 
to hearing loss, or complaints regarding the cervical spine.  

In addition, the SMRs contain a statement of service that 
denotes the veteran's period of active duty from 1951 to 
1953, his periods of service in the Naval Reserve, and his 
periods of active duty for training from the period from 1954 
to 1990.  

The veteran entered a period of active duty on June 1, 1990.  
He reported to the Naval Hospital in San Diego, California, 
for duty in July 1990.  Service medical records from July 
1990 to September 1992 are associated with the claims file.  
There is no indication that the veteran had a physical 
examination prior to reporting for active duty.  The records 
reflect that the veteran was given an audiogram on August 7, 
1990.  The results of the audiogram were not interpreted, 
however the audiologist said that the veteran had a slightly 
asymmetric sensorineural hearing loss, greater in the left 
than the right.  The audiologist also noted that the results 
showed a progressive decline in the veteran's hearing since a 
1976 evaluation.  A clinical record, dated the same date, 
noted that impressions were taken for hearing aids.  No 
opinion as to the etiology of the hearing loss was provided.  
As a result of the August 1990 audiogram, the veteran was 
issued hearing aids in April 1991.

Additional entries show that the veteran was first seen for a 
complaint of headaches in the right occipital area on 
September 20, 1990.  The veteran gave a four day history of 
headaches.  The veteran was seen on a neurology consult that 
same day.  The veteran again gave a four day history of 
headaches.  The veteran denied similar headaches in the past.  
The assessment was exacerbation of chronic headaches.  The 
veteran was seen by the neurologist again in November 1990 
with the same assessment.  

The veteran had a physical examination in January 1991.  He 
completed an Officer Physical Examination Questionnaire, 
NAVMED Form 6120/2.  He did not indicate any musculoskeletal 
problems.  He did report idiosyncratic headaches.  No 
physical abnormalities were noted on the actual physical 
examination.  The results of an audiogram were reported on 
the physical examination form.  The testing revealed puretone 
thresholds of 15, 15, 45, 50, and 55 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 20, 
20, 65, 65, and 60 decibels in the in the left ear for the 
same frequencies.  The average decibel losses were 36 in the 
right ear and 46 in the left ear.

The veteran had an annual physical examination in January 
1992.  He reported muscle pain or cramps and painful joints 
on his NAVMED Form 6120/2.  Comments from the examiner did 
not make any mention of a cervical spine complaint.  No 
orthopedic abnormalities were noted on the physical 
examination.  The veteran was given an audiogram as part of 
the examination.  The testing revealed puretone thresholds of 
10, 10, 45, 60, and 65 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 10, 10, 65, 60, and 60 
decibels in the in the left ear for the same frequencies.  
The average decibel losses were 38 in the right ear and 41 in 
the left ear.  A notation on the audiogram said that the 
veteran's hearing sensitivity was essentially within the 
"test retest" of the evaluation done on August 7, 1990.

The veteran was issued new hearing aids in February 1992.  
The veteran also had a release from active duty physical 
examination in June 1992.  He reported muscle pain or cramps 
and backaches, as well as headaches, on his NAVMED Form 
6120/2.  The examiner noted that the cramps were associated 
with diverticuli.  The examiner further noted that the 
veteran was followed by a neurologist for the headaches that 
were longstanding.  The headaches were said to be of unknown 
etiology.  There was no mention of any problems involving the 
cervical spine on the physical examination.  The veteran was 
given an audiogram as part of the examination.  The testing 
revealed puretone thresholds of 15, 10, 45, 55, and 60 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Testing revealed puretone 
thresholds of 15, 15, 60, 65, and 55 decibels in the left ear 
for the same frequencies.  The average decibel losses were 37 
in the right ear and 42 in the left ear.

The veteran received additional treatment at the Naval 
Hospital following his release from active duty from July 
1992 to September 1992.  He was treated for complaints of 
back pain beginning in July 1992.  There were no complaints 
regarding the veteran's cervical spine.

The veteran submitted his claim for service connection for 
hearing loss in September 1992.  He also sought entitlement 
to service connection for headaches.

The veteran was afforded a VA neurology examination in 
November 1992.  The veteran made no complaints of problems 
involving the cervical spine.  The veteran was diagnosed with 
muscular contraction/vascular headaches.

The veteran had a VA audiology examination in November 1992.  
The veteran reported a hearing loss since the early 1980's.  
The examiner noted that the veteran had a four year history 
of noise exposure working as a dentist while in the military 
from working with high speed drills.  The veteran also gave a 
history of 40 years of service in the reserves with very 
little practical dentistry.  He was mostly involved in 
administration and research.  Audiometric testing revealed 
puretone thresholds of 10, 5, 55, 55, and 55 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 5, 10, 
65, 55, and 60 decibels in the left ear for the same 
frequencies.  The average decibel losses were 36 in the right 
ear and 39 in the left ear.  (The Board notes that the 
examiner listed average losses of 43, and 48 decibels, 
respectively; however, those averages were based on the 
1,000-4,000 frequencies).  The veteran had a speech 
recognition score of 98 percent for the right ear and 96 
percent for the left ear.  The examiner did not express any 
opinion as to the etiology of the veteran's hearing loss.

The veteran was also afforded a VA orthopedic examination in 
December 1992.  The veteran did not express any complaints 
related to the cervical spine.  His complaints were focused 
on the lower spine.  The examiner provided a diagnosis of 
spinal stenosis.

The veteran was granted service connection for muscle 
contraction/vascular headaches by way of a rating decision 
dated in May 1993.  The veteran was also granted service 
connection for thoracolumbar pain with degenerative disc 
disease (DDD), T12-L4.  The issue of hearing loss was 
deferred.

The RO wrote to the veteran in July 1993.  He was asked to 
provide a copy of his entrance examination for his last 
period of active service and a copy of any audiometric 
testing results he may have had prior to his last period of 
active duty.

The veteran submitted his claim for service connection for a 
cervical spine disorder in August 1993.  He noted that he was 
currently service connected for DDD of the low back.  He said 
that he had involvement of the neck.  His said that his neck 
condition caused him to grind his teeth and was causing a 
dental disability.

The veteran submitted private records in response to the RO's 
letter in February 1994.  The veteran provided copies of his 
SMRs from his last period of active duty regarding his 
several audiograms and his being fitted with hearing aids.  
He included an outpatient entry from February 1993 that noted 
that he was referred for hearing amplification following his 
evaluation in August 1990.  No opinion was expressed as to 
the etiology of the veteran's hearing loss although the Navy 
audiologist noted that the veteran had been encouraged to 
contact VA to establish service connection for hearing loss.

The veteran also submitted a copy of an audiogram from the 
University of Iowa Hospital dated in November 1976.  The 
audiogram did not contain an interpretation of the charted 
findings; however, it appears to show a level of hearing 
loss, particularly at the 4,000 Hertz level.

The veteran was afforded a VA audiology examination in 
February 1994.  The examiner noted that the veteran said that 
he first noticed a hearing loss during the 1970's.  The 
examiner further noted that a 1976 audiogram indicated 
moderately severe high frequency hearing loss.  The veteran 
said that he felt that his hearing loss had increased 
significantly during the past two to three years.  
Audiometric testing revealed puretone thresholds of decibels 
in the right ear, of 25, 10, 55, 50, and 55 at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 20, 20, 65, 60, and 55 
decibels in the left ear for the same frequencies.  The 
average decibel losses were 39 in the right ear and 44 in the 
left ear.  The veteran had a speech recognition score of 94 
for each ear.  The examiner did not express any opinion as to 
the etiology of the veteran's hearing loss.

The veteran was afforded a VA ear, nose, and throat (ENT) 
examination in February 1994.  The examiner noted that the 
veteran reported an onset of hearing loss in 1990.  The 
examiner reported that the veteran had a lifelong history of 
primarily being an educator and a dentist and had not had 
significant noise exposure.  The examiner also said that the 
veteran had no history of ototoxic drugs, head injury, or ear 
injury.  The examiner noted that the February 1994 audiogram 
showed a bilateral, predominantly high frequency hearing loss 
in both ears.  The examiner said that the hearing loss was 
probably on a hereditary basis.  

The veteran was afforded a VA orthopedic examination in 
February 1994.  The veteran said that his neck pain began 
with military activities in 1990.  The veteran complained of 
headaches, temporomandibular joint (TMJ) pain bilaterally, 
pain at the neck and both trapezius muscles.  There was also 
some shoulder joint discomfort.  The veteran said that he had 
x-rays in the military and did not want newer x-rays.  The 
examiner stated that the chronic pain in the neck and 
trapezius muscles since about 1990 was diagnosed as chronic 
muscular strain.  He said that the degenerative status was 
per military radiology and that the cervical nerve roots were 
okay.  The examiner provided a specific opinion regarding 
etiology.  The examiner stated:

Apparently the back is considered 
service connected.  The veteran says 
that the neck pain started in the 
military so on a basis of history 
there would be a direct connection 
to the miliary.  If I am asked to 
hypothetically assume that his neck 
was okay in the military and that 
his neck did not have any pain for 
at least three or four years after 
the military I would say that the 
neck problems probably does not have 
any relationship to military 
activities.  However, based on the 
history given by the veteran, there 
is a connection of neck to military.  
Regarding the question of whether 
the neck pain is directly secondary 
to the back pain, I would say that 
this [sic] is no probable causal 
relationship between the neck pain 
versus the chronic low back pain.

VA orthopedic examination of February 1994.

The RO denied the veteran's claim for the issues on appeal in 
May 1994.  The RO determined that there was no evidence of 
any type of injury of the cervical spine in service and no 
evidence of complaints or treatment for a cervical strain.  
In regard to hearing loss, the RO determined that the 1976 
audiogram clearly showed evidence of hearing loss before the 
veteran's period of active duty in 1990.  Further, the 
veteran was evaluated two months after entering active duty 
in 1990 and found to have a severe hearing loss.  Audiometric 
tests in service, and by VA, were consistent with the initial 
August 1990 evaluation.  It was determined that the veteran's 
hearing loss existed prior to service and that it was not 
aggravated beyond natural progression.

The veteran submitted his notice of disagreement in March 
1995.  He said that his chronic pain syndrome was related in 
part to muscular contracture (tension) headaches that were 
documented in service.  He acknowledged that his hearing loss 
began before his recall to active duty; however, he claimed 
that it worsened during his period of active duty.  

Initially the RO determined that the veteran's appeal 
regarding the issues on appeal was not timely.  The Board 
issued a decision that found the appeal to be timely and 
remanded the case for additional development in January 1999.  

The RO wrote to the veteran in February 1999.  The veteran 
was asked to submit any additional evidence that he felt was 
pertinent to his claim.  He was informed that he could 
complete enclosed authorization forms if he wanted the RO to 
obtain the evidence on his behalf.

Associated with the claims folder are VA treatment records 
for the period from April 1999 to May 2000.  The records 
relate to treatment provided to the veteran for his hearing 
loss, to include issuance of hearing aids.  

The veteran and his son testified at a hearing at the RO in 
May 2001.  The veteran testified that his hearing loss might 
be related to his service onboard the WASP.  He said that he 
served in the reserves since his initial period of active 
duty and performed periods of summer training.  When asked if 
he performed weekend drills, or inactive duty for training, 
he responded that he did summer training.  The veteran's son 
said that he could not provide a specific date but he noticed 
that the veteran definitely had increased difficulty in 
hearing since his last period of active duty.  The veteran 
noted that he had additional evidence to submit for the 
record that related, in part, to his claim for hearing loss.  
The veteran testified about his symptomatology involving his 
cervical spine.  The veteran said that he received treatment 
for his claimed condition during his period of active duty 
from 1990 to 1992, to include physical therapy.  He received 
additional therapy after service from the Loma Linda 
University Medical Center (Loma Linda) for his lower and 
upper back.  The veteran said that his cervical complaints 
were present during his entire period of active duty from 
1990 to 1992.

In response to questions from the hearing officer, the 
veteran said that he first noticed some hearing loss when he 
was in graduate school in 1954-1955.  He said that the first 
record of his hearing loss was in records from the University 
of Iowa in the 1960's.  The veteran did not have any of the 
records from the earlier years to document his hearing loss.  
He said that Navy doctors told him that his hearing loss 
could be related to his service on the WASP.  The veteran 
described how there was a lot of activity and noise involving 
the ship in order to get it recommissioned in 1951.  He also 
testified about the ship being involved a collision at sea.  
In regard to his cervical spine, the veteran referred to a 
letter from a private physician, S. Tolchin, M.D., that he 
saw in 1992.  He said he was referred to Dr. Tolchin by a 
Navy neurologist.  

The veteran submitted additional evidence and treatise 
material following his hearing.  The submission related to 
several issues being pursued at the time, to include the 
current issues on appeal.  The evidence included treatment 
records from Loma Linda for the period from October 1999 to 
April 2001.  The records did not contain any evidence 
pertaining to complaints or treatment involving the cervical 
spine.  The records documented treatment, to include physical 
therapy, for the veteran's lower back.  In regard to his 
cervical spine the veteran submitted letters from Dr. Tolchin 
and a L. I. Becerra, M.D.  Dr. Becerra was a Navy neurologist 
that evaluated the veteran for his headache complaints on a 
number of occasions during the 1990 - 1992 period.  In a 
letter, dated in October 1993, Dr. Becerra related how he had 
seen the veteran in November 1990 for chronic headaches, both 
vascular (migraine) and muscle contracture (tension).  Dr. 
Becerra also noted that the veteran had been treated for low 
back pain and bilateral lower extremity pain since the summer 
of 1992.  Because of the combination of the back pain and 
headaches, the veteran was diagnosed with chronic pain 
syndrome.  

Dr. Tolchin evaluated the veteran in December 1992.  He said 
that the veteran had undergone jet seat training in May or 
June of 1992 and developed buttock pain.  The pain worsened.  
He noted that studies had confirmed a herniated disc at L3-L4 
and lumbar stenosis at other levels.  He noted that the 
veteran was seen for suboccipital and generalized headaches 
since 1990.  There was a question of stress, cervical 
problems, or hypertension contributing to the headaches.  The 
veteran had some limitation of motion of the cervical spine 
on physical examination.  There were no x-rays, CT scans or 
magnetic resonance imaging (MRI) studies of the cervical 
spine.  No specific diagnosis was provided in regard to the 
cervical spine.  

The veteran submitted treatise evidence in support his 
hearing loss claim.  This included an article that appeared 
in Military Medicine in 1995.  The article discussed the 
effectiveness of the Navy's hearing conservation program.  
The veteran submitted copies of audiograms done by the Navy 
in 1996.  The audiograms reflected a continuity of the 
veteran's hearing loss.  No opinion as to the etiology of the 
hearing loss was expressed.  The veteran also submitted a 
copy of an audiogram from the University of Iowa Hospitals 
and Clinics that was dated in 1975.  Although the charted 
audiogram did not contain a numeric interpretation, the 
charted values appear to show a hearing loss.  

Associated with the claims file are medical records from Loma 
Linda for the period from October 1955 to March 2002.  Some 
of the treatment was provided concurrent with the veteran's 
last period of active duty from 1990 to 1992.  The records 
show that the veteran was treated for complaints of low back 
pain beginning in 1956.  The records do not reflect any 
treatment or evaluation of complaints involving the cervical 
spine.  The veteran was hospitalized on several occasions.  A 
discharge summary from February 1993 reported that the 
veteran had a full range of motion of his neck.  The same was 
reported in a summary dated in September 1999 and again in 
December 2001.  Moreover, the summaries make no mention of a 
cervical spine condition by way of a past medical history or 
current complaint.  By contrast, the records contain an 
initial pain management evaluation report dated in May 2001.  
The examiner said that the veteran presented with a history 
of head and neck pain with an onset of greater than 10 years 
earlier.  The examiner said that there was no particular 
event which was associated with the onset.  The examiner 
further noted that the veteran had been followed by neurology 
and diagnosed with migraines.  Physical examination noted a 
limitation of motion of the cervical spine secondary to pain.  
The diagnostic impression was chronic daily headaches, 
suggestive of analgesic rebound phenomenon.  The examiner 
noted that the veteran's medical status was complicated in 
that medications used to treat his chronic low back pain, 
Oxycontin and Vicodin, were known to aggravate cephalgic 
complaints.  Any attempt to eliminate the narcotic analgesic 
agents would leave the veteran with uncontrolled back pain.  
The records contained no information pertaining to the 
veteran's hearing loss, aside from several mentions of his 
having difficulty hearing.  

The veteran submitted additional argument and evidence to the 
RO, by way of a bound presentation, in August 2002.  The 
evidence consisted primarily of treatise material and other 
articles.  The veteran disputed a statement contained in his 
February 1994 ENT examination report wherein the examiner 
said that he did not report a history of noise exposure.  The 
veteran again cited to his period of service onboard the WASP 
as a period of exposure to acoustic trauma.

The submission included a letter from D. G. McGann, chief of 
audiology at Loma Linda, dated in July 2002.  Mr. McGann said 
that the veteran was a patient of his since the mid-1990's 
for the fitting and orientation of hearing instruments.  He 
said that previous audiological evaluations provided to him 
by the veteran demonstrated a significant high frequency 
hearing loss that was significantly more pronounced than what 
would be appropriate for his age.  Mr. McGann added that, 
considering the veteran's history of noise exposure onboard 
his ship, there was a reasonable probability that most of his 
hearing loss was at least initiated by and subject to the 
noise he experienced.  Mr. McGann further stated that 
"[o]bviously, a variety of other factors could and have 
caused a possible change in his hearing sensitivity; however, 
the initial onset at his early age and its continuation 
throughout the rest of his life is very suggestive of a 
hearing loss caused by noise exposure."  Mr. McGann did not 
identify the audiological evaluations that he had reviewed, 
and did not indicate the dates that the hearing loss was 
first demonstrated.  Further, Mr. McGann did not say that the 
veteran's level of hearing loss was aggravated by his period 
of active duty from June 1990 to July 1992.

The veteran provided duplicate copies of personnel records to 
show his assignment aboard the WASP from August 1951 to 
October 1952.  The treatise material and excerpted articles 
related to noise exposure, to include in the military.  

The audiograms included one done at the Naval Hospital in 
Rota, Spain, in April 1999.  No interpretation of the 
audiogram chart was made, and no opinion was provided 
regarding any possible etiology of the hearing loss.  In 
addition, two audiograms from the University of Iowa 
Hospitals and Clinics, both dated in November 1976, were 
submitted.  The audiograms were in chart form with no 
interpretation.  There was no comment as to the onset or 
etiology of the hearing loss.

The veteran's case was returned to the Board in 2002.  The 
veteran was notified that the Board would be conducting 
additional development of his claim in December 2002.  

The veteran was afforded a VA audiology examination in 
December 2002.  Audiometric testing revealed puretone 
thresholds of 10, 25, 55, 50, and 55 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 35, 
35, 55, 55, and 50 decibels in the left ear for the same 
frequencies.  The average decibel losses were 39 in the right 
ear and 46 in the left ear.  The veteran had a speech 
recognition score of 94 percent for the right ear and 92 
percent for the left ear.  The Board notes that the examiner 
listed an average decibel loss of 46 for the right ear and 49 
for the left ear; however, these averages were based on 
losses for the 1,000-4,000 Hertz range and not all five 
tested levels.  The examiner did not provide an opinion as to 
the etiology of the veteran's hearing loss.

The veteran was afforded a VA orthopedic examination in 
January 2003.  The examiner reported that he had reviewed the 
claims folder prior to the examination.  The examiner also 
noted that the veteran had served on active duty from 1951 to 
1953, and from 1990 to 1992, with service in the Naval 
Reserves in the intervening years.  The examiner stated that 
the veteran had a history of a motor vehicle accident (MVA) 
when he was rear ended sometime in 1987-1988.  He injured his 
neck and back and developed chronic problems with his back 
from that incident.  Initially, the problem was with the 
upper back but migrated to the lower back and, starting in 
1990, he began having sciatica.  The examiner noted that the 
veteran had undergone lower back surgery in 1999 and 2002.  
The examiner said that the veteran had chronic neck and back 
pain.  The examiner said that x-rays of the cervical and 
lumbar spine would be done; however, no results were included 
in the report.

The examiner said that, clinically, the veteran had DDD and 
facet joint arthritis of the cervical and lumbar spine with 
some evidence of radiculopathy over L5 and S1 dermatome on 
the left side.  The examiner stated that the veteran's 
problem with his neck started with the MVA and had gradually 
worsened over the years and that he had developed DDD and 
facet joint arthritis of the cervical spine.

The Board wrote to the veteran in April 2003 and informed him 
that additional development was being done in his case, 
specifically the solicitation of medical opinions from the VA 
medical center (VAMC) in Loma Linda, California.

The orthopedic examiner added an addendum to the previous 
report in June 2003.  The examiner again repeated the 
statement that the veteran had a MVA accident sometime in 
1987-1988 and that he sustained an extension acceleration 
injury of his cervical spine.  The examiner added that the 
veteran's neck disability did not increase in severity beyond 
the natural progression of the disability during his period 
of active service from June 1990 to July 1992.  The examiner 
said that the veteran did not have any brachialgia and had 
not had any objective evidence of nerve root lesion in the 
cervical spine.

The Board remanded the veteran's case for additional 
development in September 2003.  The RO wrote to the veteran 
in March 2004.  He was advised of the evidence needed to 
substantiate a claim for service connection.  He was given 
examples of evidence that would be helpful in substantiating 
his claim.  He was asked to submit any evidence that he had 
and to identify evidence that could be obtained on his 
behalf.  The veteran was informed of the evidence of record.  
He was further informed of what VA was responsible for in the 
development of the claim and what he was required to do.  

The veteran did not respond to the RO's letter.  

The RO wrote to the veteran in November 2004 and informed him 
that he would be scheduled for a VA examination.

The veteran was afforded a VA audiology examination in 
December 2004.  The veteran reported that he first noted 
hearing difficulties in 1953.  The examiner noted that the 
veteran served on active duty from 1951 to 1953 and that he 
was exposed to loud noises with jet engines and ship 
collisions.  The examiner said that the veteran was in combat 
in the Korean War.  He noted that the veteran served in the 
reserves from 1952 to 1992 [sic].  The examiner said that the 
veteran was in combat during the Persian Gulf War from 1990 
to 1992.  The veteran was noted to be a university professor 
and denied noise exposure from vocational activities.  The 
examiner provided a detailed review of the numerous physical 
examination reports in the veteran's SMRs.  He noted that the 
veteran's hearing was tested as 15/15 between 1950 and 1980, 
although an examination in 1981 recorded the hearing test as 
20/20.  The examiner next listed the results of 8 audiograms 
from August 1990 to October 2002.  The format showed the 
decibel loss from 250 Hertz to 8,000 Hertz for each of the 
audiograms.

Audiometric testing revealed puretone thresholds of 30, 40, 
65, 60, and 60 decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 30, 50, 65, 65, and 65 
decibels in the left ear for the same frequencies.  The 
average decibel losses were 51 in the right ear and 56 in the 
left ear.  The veteran had a speech recognition score of 94 
percent for the right ear and 92 percent for the left ear.  
The Board notes that the examiner listed an average decibel 
loss of 56 for the right ear and 61 for the left ear; 
however, these averages were based on losses for the 1,000-
4,000 Hertz range and not all five tested levels.  

The examiner noted that the veteran claimed that his hearing 
loss was due to noise exposure during his period of service 
from 1951 to 1953.  The examiner said that hearing evaluation 
results, although not shown with frequency specific data, 
were indicative of hearing that was within normal limits 
during the veteran's service.  He said that there was no 
audiometric data that could support the veteran's claim of 
hearing loss due to noise exposure from 1951 to 1953.  The 
examiner noted that hearing loss was documented, by way of an 
audiogram dated August 7, 1990.  He said that the actual date 
of onset of the veteran's hearing loss was unknown.  The 
examiner again said that the veteran reported that he was in 
combat in the Persian Gulf War from 1990 to 1992.  The 
examiner said that there was no documentation to support 
either that the veteran's hearing loss was a preexisting 
condition prior to August 1990 or that it resulted from 
active duty during the Gulf War.  Finally, the examiner said 
that even though the hearing loss was documented since 1990, 
no significant changes were noted since that time.  He said 
that the aging process should be taken into consideration for 
the slight decrease.

The veteran was issued a supplemental statement of the case 
(SSOC) in February 2005.  The RO also wrote to the veteran in 
February 2005.  The RO advised the veteran that it appeared 
that all the necessary evidence had been submitted or 
obtained.  The RO specifically asked that the veteran submit 
any evidence he had in support of his claim in his 
possession.  He was told that his case would be held for 60 
days unless the veteran notified the RO sooner.

The veteran's representative submitted a VA Form 9 signed by 
the veteran and received on April 7, 2005.  The veteran noted 
that he had asked his representative to submit a statement in 
support of his claim.  He also said that he would need 
additional time and this statement would be sent within 90 
days.

A copy of the VA Form 9 was received on April 8, 2005.  There 
was a line drawn through the sentence regarding the 
additional time needed.  The representative included a 
statement that was in response to the SSOC of February 2005.  
The representative said that the veteran was not trying to 
add service connection for an automobile accident in 
1987/1988.  He was trying to increase his currently rated 
intervertebral disc condition.  The representative also 
referred to the statement from Mr. McGann as being sufficient 
to establish service connection for hearing loss.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003.  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002)38 C.F.R. § 3.6(c) (2005).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In light of the comments made by the VA examiner in December 
2004, the Board notes that the veteran did not serve in 
combat during either the Korean War or the Persian Gulf War.  
The veteran served onboard the WASP during his initial period 
of service and the ship did not serve in support of the war 
during the veteran's period of service.  The veteran served 
at the Naval Hospital in San Diego during his period of duty 
during the Persian Gulf War.  Therefore, there is no basis to 
consider his claims under 38 U.S.C.A. § 1154(b) (West 2002).

A.  Cervical Spine Disability

The veteran's SMRs are negative for any indication of a 
cervical spine injury.  Further, the SMRs do not show 
treatment for any cervical spine disorder.  The veteran has 
alleged that he received treatment for his complaints during 
his period of active duty from June 1990 to July 1992; 
however, a careful reading of the SMRs for that period do not 
support his contentions.  The veteran was evaluated by 
Dr. Becerra, a Navy neurologist, on a number of occasions.  
All of the evaluations related to the veteran's complaints of 
headaches.  There was no indication in any of the clinical 
records that Dr. Becerra attributed the veteran's headaches 
to any type of cervical spine disorder.  Thus the SMRs, to 
include the approximately 42 years of active and reserve 
service, show no complaints or diagnoses related to a 
cervical spine disorder.

The many years of treatment records from Loma Linda are 
likewise negative for any type of a cervical spine disorder.  
They document the veteran's long history of lower back 
complaints, to include his later complaints in the 1990's 
that required surgery.  However, there is no reference to any 
type of a cervical spine disorder.  The veteran was evaluated 
for many medical conditions, and a medical history was 
recorded on numerous occasions but there was no mention of a 
cervical spine disorder in the records.  Several discharge 
summaries, dated subsequent to the veteran's last period of 
active duty, reported that the veteran had a full range of 
motion of the cervical spine.  The May 2001 pain clinic 
evaluation was the first direct discussion of any pain 
relating to the cervical spine in the Loma Linda records, and 
attributed the veteran's complaints of head and neck pain to 
his headaches, a disability that is already service 
connected.

The December 1992 evaluation by Dr. Tolchin noted that there 
was a question of whether stress, cervical problems, or 
hypertension contributed to the veteran's headaches.  He did 
not identify any cervical spine disorder and did not relate 
the veteran's complaints to his military service.

The veteran testified that he received treatment for his 
cervical spine complaints during his period of service from 
1990 to 1992, to include physical therapy.  However, there 
are no SMR entries to show such treatment.  Further, the 
veteran received concurrent treatment at Loma Linda during 
his period of active duty and there are no records of 
treatment for the cervical spine, to include physical 
therapy, in those records.

The February 1994 VA orthopedic examiner relied on a history 
as supplied by the veteran to conclude that the veteran had 
chronic muscular strain related to service.  In that regard 
the veteran told the examiner that his neck pain began with 
military activities in 1990.  The examiner did not cite to 
any evidence of record to show that the veteran had such 
muscular strain of the cervical spine in service.  A 
physician's opinion is only as valid as its factual basis.  
See e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
(medical opinion based solely or in large measure on a 
veteran's reported medical history will not be probative to 
disposition of claim if the objective evidence does not 
corroborate the reported medical history); see also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is aware of 
the veteran's status as a medical professional, to include a 
Ph.D. in anatomy.  However, the allegation of his receiving 
treatment in service for a cervical spine disorder is a 
factual issue that is resolved by a review of the medical 
records in evidence.  

The Board is not bound to accept a medical opinion which is 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence; see Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993), Boggs v. West, 11 Vet. App. 334 (1998).  
Despite the veteran's contention that his neck pain began 
with military activities in 1990, and that he has had a 
chronic pain in the cervical spine area since then, the 
evidence does not support a finding of continuity of 
symptomatology since service.  The Court has held that 
chronicity was not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology was the 
sworn testimony of the appellant himself and when "no" 
medical evidence indicated continuous symptomatology.  
McManaway v. West, 13 Vet. App. 60, 66 (1999).  Prior to the 
examination in February 1994, there are no earlier service or 
post-service medical records reflecting pertinent complaints 
or findings.  The sole evidentiary basis for the asserted in-
service symptoms and post-service continuous symptomatology 
is lay testimony with no medical evidence indicating the 
presence of pertinent symptoms.  See also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim). 

The January 2003 VA examiner elicited a history of a MVA that 
involved an injury to the veteran's cervical spine in 1987 or 
1988.  Although the claims folder does not contain 
documentation of this injury, the veteran has not disputed 
this fact, although it was cited in the February 2005 SSOC.  
The examiner stated that the veteran's currently clinically 
diagnosed DDD and facet joint arthritis of the cervical spine 
was due to the accident and that it was not aggravated beyond 
the natural progression of the injury during the veteran's 
period of service from 1990 to 1992.

In assessing the evidence of record the Board finds that 
there is no evidence to demonstrate that the veteran suffered 
any type of a cervical spine injury during his two periods of 
active duty, from 1951 to 1953 and from 1990 to 1992.  
Moreover, there is no evidence to show that he suffered any 
type of a cervical spine injury during any period of reserve 
service.  The veteran has not alleged an injury during any 
such period.  He essentially alleges that he developed a 
cervical spine disorder during his second period of active 
duty.  The medical evidence does not demonstrate the presence 
of any cervical spine disorder during his period of active 
duty or the year after July 1992.

The report of the physician who examined the veteran in 
January 2003 reflects that the veteran was injured in a MVA 
in 1987 or 1988.  The claims folder does not contain evidence 
of the referenced MVA.  However, the examiner made an 
unequivocal statement that the MVA occurred and that the 
veteran suffered an extension injury of the cervical spine at 
the time.  This occurred in either 1987 or 1988, 
approximately two years prior to the veteran's last period of 
active duty.  Further, the statement of service contained in 
the claims file does not reflect any period of active duty 
for training between May 1981 and June 1990.  So, assuming 
arguendo that the accident did occur, the injury did not 
happen when the veteran was on active duty or active duty for 
training.  The VA examiner provided a definitive statement in 
June 2003 where he stated that the veteran had DDD and facet 
arthritis of the cervical spine.  He said this started with 
the MVA and gradually worsened over the years.  He also 
clearly stated that the veteran's DDD and facet arthritis did 
not increase in severity beyond their natural progression 
during the veteran's period of service from June 1990 to July 
1992.  There is nothing in this report that would tend to 
support the veteran's claim.

In the opinion of the Board, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder.  The veteran's 
claim is denied.

B.  Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court), has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in Peters v. Brown, 
6 Vet. App. 540, 543 (1994), the Court said that a veteran 
may establish service connection for a disability not 
manifested during service, or within the statutory 
presumptive period, with evidence that demonstrates that the 
disability actually resulted from a disease or injury 
incurred in service.

The first evidence of record that documents a hearing loss 
comes from the 1975 audiogram done at the University of Iowa 
Hospitals and Clinics.  Audiograms done in November 1976 also 
demonstrated a hearing loss.  A reading of the statement of 
service shows that the veteran did not perform any active 
duty for training during the period June 1974 to May 1981.  
Thus the first evidence of hearing loss was noted 
approximately 22 years after the veteran's last period of 
active service.  The hearing loss was not manifest to a 
compensable level within one year after the veteran's initial 
period of active service.

There is no objective evidence of the veteran suffering from 
a hearing loss during his period of service from 1951 to 
1953.  The Board realizes that audiometric testing was not 
employed at the time, however, eight military physical 
examinations, from 1954 to 1976, did not show any findings of 
hearing loss.  Moreover, there was no complaint of a hearing 
loss by the veteran.  The first military testing that showed 
evidence of a hearing loss was an audiogram from February 
1978.  The hearing loss was noted during a physical 
examination.  The veteran was not on active duty for training 
at the time and he has testified that he did not attend 
weekend drills.  

The veteran was determined to have a sensorineural hearing 
loss at the time of his August 7, 1990, hearing evaluation.  
He was reevaluated on several occasions, to include physical 
examinations conducted in January 1991 and January 1992.  The 
veteran's hearing loss was noted on those examinations.  The 
SMRs associated with his period of active duty from June 1990 
to July 1992 do not reflect an opinion as to the etiology of 
the veteran's hearing loss.  The SMRs also do not include any 
statements from the veteran that he believed his hearing loss 
originated with noise exposure sustained during his service 
onboard the WASP.  

The February 1994 ENT examiner, a medical doctor, noted the 
veteran's history, and attributed the veteran's hearing loss 
to hereditary reasons.  Mr. McGann, an audiologist, reviewed 
audiograms provided by the veteran, although they were never 
identified, and opined that there was a reasonable 
probability that the veteran's hearing loss was initiated by 
his noise exposure onboard ship.  However he added that it 
was obvious that other factors "could and have" caused a 
possible change in the veteran's hearing sensitivity.  He 
then said that the initial onset of the hearing loss at an 
early age and its continuation throughout the years was 
suggestive of hearing loss caused by noise.  

The opinion of Mr. McGann is speculative.  First, it is not 
clear what audiograms were reviewed.  Even if it assumed that 
they were the audiograms from 1976 they still show the 
veteran with a hearing loss, first evident more than 20 years 
after service.  Second, he concedes that other factors 
"could and have" caused changes in the veteran's hearing 
sensitivity.  He did not elaborate on these other factors but 
his concession that other factors caused and changed the 
veteran's hearing sensitivity further erodes the idea that 
the veteran's current hearing loss is related to service.  
Third, he says that the early onset of the veteran's hearing 
loss, and its continuance, was suggestive of a hearing loss 
caused by noise exposure.  Mr. McGann's statement is vague 
and borders on speculation.  See Bloom v. West, 12 Vet. App. 
185, 186-87 (1999).  Moreover, taken with the prior statement 
of a reasonable probability, does not rise to the level of at 
least as likely as not that the veteran's hearing loss is 
attributed to his period of service from 1951 to 1953.  
Finally, Mr. McGann has not alleged that the veteran's 
hearing loss was aggravated by any period of service, to 
include active duty, active duty for training, or inactive 
duty.

The December 2004 VA examiner reviewed the claims file and 
noted the veteran's allegations.  He also provided an 
extensive review of the veteran's multiple physical 
examinations from 1950 to 1981.  He further reviewed 
audiograms for the veteran from August 1990 to October 2002.  
The examiner acknowledged the veteran's contention that his 
hearing loss originated with his noise exposure in service 
from 1951 to 1953.  The examiner found that the evidence did 
not support that contention.  The examiner, erroneously, 
stated that the actual of onset of the veteran's hearing loss 
was unknown (he did not discuss the 1975, 1976, or 1978 
audiograms), thus he could not say if the hearing loss 
preexisted the veteran's last period of active duty.  He did 
state that the hearing loss was not the result of the 
veteran's last period of active duty.  Moreover, the examiner 
stated that the veteran's hearing loss had been documented 
since August 1990 but there were no significant changes since 
then.  The examiner opined that the aging process should be 
taken into consideration for slight decrease.

As other evidence of record demonstrates, the veteran had 
audiometric testing evidence of hearing loss, by way of 
audiograms from the University of Iowa dated in 1975 and 
1976.  Thus his hearing loss clearly was evident, by way of 
objective evidence, more than 20 years after his initial 
period of active duty, and prior to his last period of active 
duty.  

The veteran did not receive a physical examination in 
conjunction with his reporting for active duty in June 1990.  
His last military physical examination prior to that time was 
in 1981.  No audiometric testing was conducted on the 1981 
examination; however, the 1978 audiogram clearly showed 
evidence of a hearing loss prior to his reporting for his 
last period of active duty.

In light of the evidence, the Board finds that the veteran's 
hearing loss clearly and unmistakably existed prior to his 
last period of active duty.  The remaining question is 
whether the veteran's hearing loss was aggravated by his 
period of active duty from June 1990 to July 1992.

The February 1994 VA ENT examiner did not address the issue 
of aggravation.  Mr. McGann's opinion focused on the 
veteran's assertion that his hearing loss originated from his 
earlier period of active duty.  He did not address the 
veteran's later period of active duty.  Moreover, he stated 
that other factors, not enumerated, had caused a possible 
change in the veteran's hearing sensitivity.  The December 
2004 VA examiner reported that there were no significant 
changes in the veteran's hearing from his initial audiogram 
from August 1990 through his period of service.  A fair 
reading of his opinion is that any change in the veteran's 
hearing could be attributable to aging.

The Board finds that there is clear and unmistakable evidence 
that the veteran had a preexisting hearing loss that was not 
aggravated beyond any natural progression by his period of 
active duty from June 1990 to July 1992.

Accordingly, there is no basis to establish entitlement to 
service connection for hearing loss.  The claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a cervical spine disorder 
or hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted claims for service connection for 
hearing loss in September 1992 and a cervical spine disorder 
in August 1993.  Both claims were submitted approximately 
seven years prior to the enactment of the VCAA.  The RO 
issued a rating decision in May 1994 that denied service 
connection for both issues.  Thus the initial unfavorable 
decision occurred before any VCAA notice in this case.  

The RO initially wrote to the veteran in September 1993.  He 
was asked to provide a copy of his entrance examination and 
any audiometric testing that was done prior to his last 
period of active duty.

The veteran's claim was initially before the Board in January 
1999.  The Board determined that his appeal of the original 
denial was timely and remanded the case for additional 
development.

The RO wrote to the veteran in February 1999.  The RO asked 
the veteran to either submit evidence in support of his 
pending claims or identify evidence that could be obtained on 
his behalf.  

The Board again remanded the veteran's case for additional 
development in September 2003.  The remand specifically 
directed that the notice required by the VCAA be provided to 
the veteran.

The RO wrote to the veteran in March 2004.  He was informed 
of what VA would do to assist him in developing his claim.  
He was advised as to what evidence was required to 
substantiate his claim for service connection.  The veteran 
was informed of what he was responsible for in supporting his 
claim.  The veteran was also advised to submit any evidence 
that he had.  He also was informed of the evidence of record 
at that time.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in February 2005.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of May 1994 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2004 RO letter provided him with the notice necessary 
to substantiate his claim, and to identify outstanding 
evidence.  The letter advised him of his duties and those of 
VA, and advised him to submit his evidence to VA.  The RO 
issued a second letter in February 2005 to specifically 
advise the veteran to submit any evidence that he had or to 
identify any evidence he wanted the RO's help to obtain.

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in January 1999 and again in September 2003 to allow 
for additional development.  The veteran was then issued 
SSOCs that weighed the additional evidence in determining 
that it was not sufficient to establish entitlement to 
service connection. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  Extensive 
private records were obtained and associated with the claims 
file.  The veteran submitted several presentations that 
contained treatise material, medical articles, and medical 
evidence.  The veteran and his son testified at a hearing at 
the RO in May 2001.  His case was remanded in January 1999 
and September 2003 to afford him the opportunity to 
supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


